Martin, J.,

delivered the opinion of the court.
There is a motion in this case to dismiss the appeal. • The dismissal is asked on the ground that there is no citation attached to the record, nor does it appear that the appellees have been cited. The citation is on file in the record. It appears from the sheriff’s return that the appellees (commercial partners) were cited, by delivering a copy of the citation and petition to Briggs, their clerk, a free person, above the age of fourteen years. It does not state at wThat place the service of this citation was made.
The service of the citation of appeal is, by the Code of Practice, article 584, required to be made in the same manner as when a defendant is cited to appear before a court of original jurisdiction. In these courts the Code of Practice, article 198, paragraph 5, requires the service of citation to be made in the following manner; “ In suits against any commercial association, trading under a title, or as a firm, on any of the partners in person, or at their store or counting house, 'by delivery to their clerk or agent.” Neither of the appellees was cited in person, nor was any service made at their store or counting house. The appeal must, therefore, be dismissed, with costs.